DETAILED ACTION

Response to Amendment
Claims 1-12 are pending in the application, with claims 1-7 currently withdrawn.  New grounds of rejection have been added.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shirasawa et al. (US 2012/0208054) in view of Chu (US 5,532,077).
Regarding claim 8, Shirasawa et al. discloses in Figs 1-6, a cathode ([0033], ref 2) that includes a cathode mixture layer, wherein the cathode mixture layer contains a conductive additive constituted of carbon ([0033]), a sulfide solid electrolyte ([0033]), and a cathode active material ([0033])
Shirasawa et al. does not explicitly disclose a proportion of agglomerate present in the cathode mixture layer is at most 25%.  As the electrode slurry uniformity and finished electrode structural properties are variables that can be modified, among others, by adjusting said amount of mixture/slurry agglomeration (see Chu, C11/L6-18), with said electrode slurry uniformity and finished electrode structural properties both varying as the amount of mixture/slurry agglomeration is varied, the precise amount of mixture/slurry agglomeration would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed amount of mixture/slurry agglomeration cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the amount of mixture/slurry agglomeration in the mixture of Hosokawa et al. as taught by Chu to obtain the desired balance between the electrode slurry uniformity and finished electrode structural properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 10, modified Shirasawa et al. discloses all of the claim limitations as set forth above and also discloses the cathode active material is a lithium-containing transition metal oxide ([0033]).

Regarding claim 11, modified Shirasawa et al. discloses all of the claim limitations as set forth above and also discloses the conductive additive is acetylene black ([0033]).

Regarding claim 12, modified Shirasawa et al. discloses in Figs 1-6, an all-solid-state battery ([0017], Abstract) comprising: the cathode ([0033]) as set forth above; an anode ([0034]); and a solid electrolyte layer (ref 1).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shirasawa et al. (US 2012/0208054) in view of Chu (US 5,532,077) as applied to claim 8 above, and further in view of Fujioka (US 2019/0067735).
Regarding claim 9, modified Shirasawa et al. discloses all of the claim limitations as set forth above but does not explicitly disclose a mean value of diameters of 20 circles is at most 10.1 microns when 20 largest particles of the cathode active material are fitted with the circles on a two dimensional image obtained by observation of a cross section of the cathode mixture layer, the cathode active material being contained in the cathode mixture layer.
Fujioka discloses in Fig 1, a lithium secondary battery (Abstract) including a positive electrode (ref 11) having a maximum particle size less than 10 microns (Abstract, P3/Table 1).  This configuration enhances reduction of electronic resistance and coating integrity within the battery ([0062], P3/Table 1).
Fujioka and Shirasawa et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the max particle size disclosed by Fujioka into the cathode of Shirasawa et al. to enhance coating integrity and reduce electronic resistance of the battery, thereby enhancing overall battery performance.

Response to Arguments
Applicant’s arguments, see P5-6, filed 4/28/2022, with respect to the rejection(s) of claim(s) 8-12 under Shirakawa in view of Hosokawa have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chu (US 5,532,077) (or could be made additionally in view of any of the below listed references).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure

Takami et al. (US 2007/0009797) discloses in Figs 1-5, a battery ([0003]) including electrode material mixture containing minimized agglomerates therein to maximize homogeneity ([0047]).

Chu (US 5,523,179) discloses in Figs 1-8, a battery (Abstract) including an electrode slurry mixture that has its homogeneity maximized by minimizing agglomeration (C10/L28-37).

Ravet et al. (US 2010/0297496) discloses in Figs 1-8, a battery (Abstract) including an electrode mixture that minimizes agglomeration to maximize homogeneity ([0043]).

Birt et al. (US 2018/01384949) discloses in Figs 1-5, a battery (Abstract) including an electrode mixture that minimizes agglomeration to maximize homogeneity ([0081]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725